DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (JP11018356, “Noguchi”, using machine translation) in view of Shiga et al. (US20060103253, “Shiga”).
Re claim 1, Noguchi discloses an outer rotor type motor equipped with a power transmission portion 8 (fig 3, para [0012], impeller 8 transmits power from rotor to air), in which a rotor R is rotatably assembled radially outside of a stator S (fig 3), and a power transmission portion 8 is provided on the rotor R (fig 3),
said outer rotor type motor equipped with a power transmission portion 8 ;being characterized in that it comprises: 
a stator unit having a stator core 4 (fig 3, para [0016]) comprising a plurality of pole teeth protruding radially outside of a core back portion formed in an annular shape (figs 2-3 & below, note: employing fig 3 for rejection but has similar structure as figs 1-2), an insulator 44a (fig 3, para [0016]) with which a fixed shaft 13 inserted into a centre hole 45a in the core back portion is integrally moulded by means of a resin material covering the stator core 4 (fig 3, para [0010] & [0016]); and 
a rotor unit in which an annular rotor magnet 7 (figs 2-3, para [0012]) is provided on an inner circumferential surface of the rotor yoke 6 formed into a cup shape (fig 3, para [0012]), and a power transmission portion 8 is integrally moulded on an outer surface of a rotor hub comprising at least a resin material (figs 3 & below, para [0012]), and 
the stator unit and the rotor unit are assembled in such a way that the fixed shaft 13 is inserted into a cylindrical hole in the rotor hub (figs 3 & below, hole w/ 14) and the rotor magnet 7 and the pole teeth are facing (fig 3), said rotor unit being assembled in such a way as to be slidable and rotatable about the fixed shaft 13 (fig 3, para [0017]).

    PNG
    media_image1.png
    714
    736
    media_image1.png
    Greyscale

Noguchi discloses claim 1 except for:
a first resin material; and
a second resin material.
Shiga discloses the stator unit insulator 14 is made of a first resin material (fig 1, para [0034], insulating resin) and the rotor unit is integrally moulded with a second resin material (fig 1, para [0034], synthetic resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulator resin material and rotor unit resin material of Noguchi to be a first resin material and second resin material, respectively, as disclosed by Shiga, in order to have known resin materials for the stator unit insulator and rotor unit, as demonstrated by Shiga.
Re claim 2, Noguchi in view of Shiga disclose claim 1 as discussed above. Noguchi further discloses at least the periphery of the core back portion and the pole teeth is covered by means of the insulator 44a (figs 3 & above for claim 1, para [0016]), and the centre hole 45a in the core back portion is closed off by means of the insulator joined to the fixed shaft 13 (fig 3, figs 3 & above for claim 1, para [0016]).
Re claim 3, Noguchi in view of Shiga disclose claim 1 as discussed above. Noguchi further discloses the rotor unit is formed by integrally moulding the rotor yoke 6 formed into a cup shape and the rotor hub comprising the second resin material (figs 3 & above for claim 1, para [0012]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Shiga and in further view of Takiguchi et al. (US20040208017, “Takiguchi”) and Moritan (US5635781, “Moritan”).
Re claim 4, Noguchi in view of Shiga disclose claim 1 as discussed above. Noguchi further discloses the rotor hub comprises an inside cylindrical portion extending in an axial direction on an inner surface side of the rotor yoke 6 (figs 3 & below) and an outside cylindrical portion extending in the axial direction on an outer surface side of the rotor yoke 6 (figs 3 & below).

    PNG
    media_image2.png
    262
    404
    media_image2.png
    Greyscale

Noguchi discloses claim 4 except for a motor gear wheel is integrally moulded on a cylinder end portion of said outside cylindrical portion, and the rotor unit is assembled by inserting the inside cylindrical portion of the rotor hub into the centre hole in the core back portion.
Takiguchi discloses a motor gear wheel 441 (figs 8-9) is integrally moulded on a cylinder end portion of said outside cylindrical portion (figs 8-9 & below, para [0087] & [0090]).

    PNG
    media_image3.png
    405
    463
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outside cylindrical portion of Noguchi in view of Shiga to include a motor gear wheel is integrally moulded on a cylinder end portion of said outside cylindrical portion, as disclosed by Takiguchi, to configure the motor of Takiguchi for other applications, such as a gear motor.
Moritan discloses the rotor unit 64 is assembled by inserting the inside cylindrical portion 62a of the rotor hub 62 into the centre hole in the core back portion (figs 1 & below, col 11, lns 30-43).

    PNG
    media_image4.png
    306
    470
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inside cylindrical portion of Noguchi in view of Shiga and Takiguchi so the rotor unit is assembled by inserting the inside cylindrical portion of the rotor hub into the centre hole in the core back portion, as disclosed by Moritan, in order to integrate the bearing with the hub for additional support of the rotor, as taught by Moritan (col 12, lns 34-38).
Re claim 5, Noguchi in view of Shiga disclose claim 1 as discussed above. Noguchi further discloses the rotor hub comprises an inside cylindrical portion extending in an axial direction on an inner surface side of the rotor yoke 6 (figs 3 & above for claim 4) and an outside cylindrical portion extending in the axial direction on an outer surface side of the rotor yoke 6 (figs 3 & above for claim 4).
Noguchi in view of Shiga disclose claim 5 except for a coupling portion is formed on said outside cylindrical portion, and the rotor unit is assembled by inserting the inside cylindrical portion of the rotor hub into the centre hole in the core back portion.
Takiguchi discloses a coupling portion 441 (figs 6 & 8-9, gear 441 couples rotor to gear 443) is formed on said outside cylindrical portion (figs 8-9 & above for claim 4, para [0087] & [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the outside cylindrical portion of Noguchi in view of Shiga to include coupling portion is formed on said outside cylindrical portion, as disclosed by Takiguchi, to configure the motor of Takiguchi for other applications, such as a gear motor.
Moritan discloses the rotor unit 64 is assembled by inserting the inside cylindrical portion 62a of the rotor hub 62 into the centre hole in the core back portion (figs 1 & above for claim 4, col 11, lns 30-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inside cylindrical portion of Noguchi in view of Shiga and Takiguchi so the rotor unit is assembled by inserting the inside cylindrical portion of the rotor hub into the centre hole in the core back portion, as disclosed by Moritan, in order to integrate the bearing with the hub for additional support of the rotor, as taught by Moritan (col 12, lns 34-38).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834